COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Brady Craig Koch, Jr. v. The State of Texas

Appellate case number:      01-14-00248-CR

Trial court case number:    1861254

Trial court:                County Criminal Court at Law No. 5 of Harris County

        On November 20, 2014, this case was abated and remanded to the trial court to
conduct a hearing to determine, inter alia, the reasons why appellant’s counsel had failed
to timely file a brief on appellant’s behalf. On December 12, 2014, the supplemental
clerk’s record was filed with the trial court’s findings of fact from the abatement hearing,
held on December 5, 2014, and that hearing record was filed on December 9, 2014. The
trial court requested an extension of time for appellant to prosecute this appeal because it
had found that appellant’s counsel had been delayed in preparing appellant’s brief due to
a lack of payment by appellant for the reporter’s record. The trial court further found that
appellant was not indigent and would make his first reporter’s record payment on
December 5, 2014. On December 9, 2014, the Clerk of this Court granted the reporter’s
request for an extension of time to file the reporter’s record until January 5, 2015,
because appellant had made record payment arrangements on December 5, 2014.
       Although this Court’s September 25, 2014 order stated that this Court would only
consider and decide those issues or points that do not require a reporter’s record for a
decision, appellant has now paid for the reporter’s record.               Accordingly, we
REINSTATE this case on the Court’s active docket and ORDER appellant’s brief to be
filed within 30 days of the filing of the reporter’s record. See TEX. R. APP. P. 38.6(a)(2).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: December 18, 2014